Citation Nr: 9924055	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  99-02 849	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the appellant timely appealed the November 15, 1996 
rating decision, which denied entitlement to dependency and 
indemnity (DIC) compensation under 38 U.S.C. § 1318, and 
accrued benefits.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law



ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
August 1943.  He died on September [redacted], 1996.  The appellant 
is his widow.  Her appeal ensues from a February 1998 
determination of the Department of Veterans Affairs (VA) 
Regional Office in St. Louis, Missouri (RO).

The Board of Veterans' Appeals (Board) notes that it received 
additional evidence from the appellant's representative in 
June 1999.  This evidence is not pertinent to the issue of 
whether the appellant timely appealed the RO's November 15, 
1996 rating decision.  However, the Board is unclear whether 
the representative intended the evidence to represent a 
notice of disagreement with the RO's April 1999 decision, 
which denied the reopening of the appellant's claim for 
service connection for cause of death and entitlement to DIC 
benefits under 38 U.S.C. § 1318.  This matter is referred to 
the RO for clarification and appropriate action.


FINDINGS OF FACT

1.  The RO, in a rating decision dated November 15, 1996, 
denied the appellant entitlement to service connection for 
the cause of the veteran's death, and DIC, Chapter 35 and 
accrued benefits.  In a letter dated November 27, 1996, the 
RO informed the appellant of its decision and advised her of 
her appellate rights with regard to that decision.

2.  In December 1996, the RO received a statement from the 
appellant's representative indicating that the appellant 
disagreed with the RO's denial of entitlement to DIC and 
accrued benefits.  On February 13, 1997, the RO issued a 
Statement of the Case (SOC).

3.  The RO received a substantive appeal on the issue of 
entitlement to DIC benefits, in the form of correspondence 
containing the necessary information, in May 1997.

4.  The appellant filed no document that can be construed as 
a timely substantive appeal on the issue of entitlement to 
accrued benefits within one year of the November 27, 1996 
notice that her claim for accrued benefits had been denied or 
within 60 days of the February 13, 1997 issuance of the SOC.


CONCLUSIONS OF LAW

1.  A substantive appeal was timely filed in response to the 
RO's November 15, 1996 decision denying entitlement to 
service connection for DIC benefits under 38 U.S.C. § 1318.  
38 U.S.C.A. § 7105 (West 1998); 38 C.F.R. §§ 20.200, 20.202, 
20.302, 20.303 (1998).

2.  A substantive appeal was not timely filed in response to 
the RO's November 15, 1996 decision denying entitlement to 
accrued benefits.  38 U.S.C.A. § 7105 (West 1998); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision dated November 15, 1996, the RO denied the 
appellant entitlement to service connection for the cause of 
the veteran's death, and DIC, Chapter 35 and accrued 
benefits.  In a letter dated November 27, 1996, the RO 
informed the appellant of its decision and advised her of her 
appellate rights with regard to that decision.  In December 
1996, the RO received a statement from the appellant's 
representative indicating that the appellant disagreed with 
the RO's denial of two of the benefits initially sought: 
entitlement to DIC benefits and entitlement to accrued 
benefits.  On February 13, 1997, the RO issued a SOC.  
Thereafter, but prior to November 27, 1997, the appellant's 
representative submitted a letter requesting copies of 
certain documents; a letter requesting that the veteran be 
granted a total disability evaluation based on individual 
unemployability (TDIU) and an attached 1970 report of 
neuropsychiatric examination; a letter requesting a physician 
to render an opinion pertinent to the appellant's claim for 
DIC benefits; a letter requesting an "increased rating or 
his PTSD and TDIU" and an attached April 1969 discharge 
summary; a copy of congressional correspondence; and a letter 
questioning the status of his DIC and pension claims. 

Appellate review is initiated by a notice of disagreement 
(NOD) and completed by a substantive appeal filed after an 
SOC has been furnished to the appellant.  38 U.S.C.A. § 
7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  A 
substantive appeal must be filed within the one year period 
from the date of mailing of the notification of the 
determination being appealed, or within 60 days of the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, whichever period ends later.  The 60-day period 
may be extended for a reasonable period on request for good 
cause shown.  The request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing the substantive appeal.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.302(b). 

A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals), or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
veteran needs to take to perfect an appeal.  38 C.F.R. § 
20.202.  In the absence of a properly perfected appeal, the 
Board is without jurisdiction to determine the merits of the 
appeal, and the determination becomes final.  38 U.S.C.A. § 
7105; Roy v. Brown, 5 Vet.App. 554 (1993).  In this case, the 
appellant never submitted a VA Form 9 addressing the RO's 
denial of entitlement to DIC and accrued benefits.  However, 
the Board believes that she submitted correspondence 
containing the necessary information to perfect an appeal on 
the issue of entitlement to DIC benefits.  

Regulations provide that the substantive appeal should set 
out specific arguments relating to errors of fact or law made 
by the RO in reaching its determination being appealed.  The 
Board should construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal.  
38 C.F.R. § 20.202.  In May 1997, the appellant's 
representative submitted a March 1997 letter he had written 
to a physician for the purpose of obtaining an opinion in 
support of the appellant's claim for DIC benefits.  This 
letter addressed the law on which the RO based its denial of 
DIC benefits and made clear that, as of March 1997, the 
appellant still wished to pursue her claim for DIC benefits 
under 38 U.S.C. § 1318.  The appellant's representative does 
not appear to have submitted the letter for the purpose of 
perfecting the appellant's appeal.  However, liberally 
construing its contents, the Board finds that it sufficiently 
raises the DIC issue on appeal and can therefore be construed 
as a substantive appeal on that matter.  

With regard to the claim of entitlement to accrued benefits, 
however, the record contains no document that can be 
construed as a timely substantive appeal on the matter.  As 
stated previously, the appellant submitted multiple documents 
subsequent to the issuance of the SOC and prior to November 
1997; however, none of these documents mentioned the 
appellant's accrued benefits claim.  

In light of the foregoing, the Board finds that the appellant 
timely appealed the November 16, 1996 rating decision denying 
entitlement to DIC compensation under 38 U.S.C. § 1318, but 
not the decision denying entitlement to accrued benefits. 


ORDER

The appeal is granted in part and denied in part.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

